FINAL REJECTION
This is in response to Applicant amendments filed on 09/07/2022 amending Claims 1-6. 
Claims 1-6 are examined.


Claim Objections
Claim 2 is/are objected to because of the following informalities: 
Claims 2, “the pressure sensor is a pressure sensor that detect a pressure of the lubricating oil” should be “the pressure sensor detects a pressure of the lubricating oil”;
Appropriate correction required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaloye (US 2007/0169997) in view of Delaloye739 (US 2007/0234739).

Regarding Claim 1: Delaloye discloses an aircraft internal combustion engine system (see Abstract) comprising: 
a gas turbine engine (interpreted as a gas turbine engine, “turbomachine”, [0014]) that is mounted on an airframe of an aircraft (see [0014]); 
5a lubricating oil supply pipe (see annotated figure ‘997) that is connected to the gas turbine engine (see annotated figure ‘997 and [0014]) and through which a lubricating oil flows (see annotated figure ‘997); 
a variable capacity type electric pump (118 and 106 in Fig. 1, see for example [0020] wherein variation of the speed motor provides variation in the pump output pressure and wherein the motor 106 is electric motor, as well as “variable speed pump” [0011]) that is provided in the lubricating oil supply pipe and supplies the lubricating oil to the gas turbine engine (see annotated figure ‘997); 
a temperature sensor (116 and elements operatively coupled thereto; Fig. 1) that detects a temperature (Toil; Fig, 1) of the lubricating oil 10supplied to the gas turbine engine; 
a pressure sensor (114, 134,  136, and elements operatively coupled thereto; Fig. 1) that detects a supply amount (level of oil in reservoir 114, and/or pressure 134 and 136, which is directly related  to the flow rate/amount, in addition see Claim 2 of present Application wherein the detection unit is a pressure sensor) of the lubricating oil supplied to the gas turbine engine by the electric pump (see annotated figure ‘997); 
a speed detector (“turbo machine speed”, “rotational speed sensor 148” [0025], and elements operatively coupled thereto) that detects a rotation speed of the gas turbine engine ([see [0020]]); and 
15a control unit (108 and elements operatively coupled thereto, Fig. 1) that controls a discharge amount of the lubricating oil from the electric pump (see [0020] wherein the control unit 108 control the speed of the motor 106, and thus amount provided by the pump) based on detection results from the temperature sensor (see arrows 116 to 108, Fig. 1), the pressure sensor (see arrows from 114, 134, and 136, to 108, Fig. 1), and the speed detector (see arrows “turbomachine speed”, Fig. 1), wherein the control unit sets a target supply amount (“scheduled lubricant supply pressure” [0021]) of the lubricating oil based on the rotation 20speed of the gas turbine detected by the rotation speed detection unit and the temperature of the lubricating oil detected by the temperature detection unit (see [0020-21] and Fig. 1), and controls the discharge amount of the lubricating oil by feedback-controlling (“closed-loop control” see [0023]) the rotation speed of the electric pump such that the supply amount of the lubricating oil detected by the pressure sensor matches the target 25supply amount (see for example [0023] , wherein from the closed-loop control of the pressure a  pressure signal is implemented to the motor control unit 108).
Delaloye does not explicitly recites upon starting the aircraft internal combustion engine system, prior to rotation of the gas turbine engine, controls a discharge of the lubricating oil from the electric pump.

However, Delaloye739 teaches an aircraft internal combustion engine system (title) comprising: 
a gas turbine engine (“gas turbine engine”, Abstract); 
5a lubricating oil supply system (element operatively coupled to the oil pump 170) having an electric pump (160 and 170; Fig. 2 and see [0036] wherein 160 is electrical motor) to provide lubricating oil ( “oil”,[0016]); 
a control unit (120; Fig. 2) configured to upon starting the aircraft internal combustion engine system (see [0021, 0033] and Fig. 2 wherein the method is used to upon starting of the system), prior to rotation of the gas turbine engine, controls a discharge of the lubricating oil from the electric pump (see [0035-36]  how the controller 120 adjust the power deliver to the oil pump 170, 160, i.e. controls a discharge of oil, before sending power to the starter, i.e. prior to rotation of the gas turbine engine).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the control unit of Delaloye to have upon starting the aircraft internal combustion engine system, prior to rotation of the gas turbine engine, controls a discharge of the lubricating oil from the electric pump. Doing so would minimize the amount energy used to start the turbine at cold temperature by providing a more efficient way to distribute energy between key elements of the gas turbine, as recognized by Delaloye739 (e.g. see [0001, 0005, 0015]).


    PNG
    media_image1.png
    717
    742
    media_image1.png
    Greyscale


Regarding Claim 2: Delaloye in view of Delaloye739 teaches all the limitations of Claim1, as stated above, and Delaloye further discloses the pressure sensor is a pressure sensor (134, 136, Fig. 1) that detects a pressure (Pin, Pout; Fig. 1) of the lubricating oil discharged from the electric pump (see annotated figure ‘997), and 5wherein the control unit sets a target pressure of the lubricating oil based on the rotation speed of the gas turbine engine and the temperature of the lubricating oil (“The motor control unit determines a scheduled lubricant supply pressure based at least in part on […] rotating machine rotational speed, i.e. rotation speed of the gas turbine engine”), and the control unit feedback-controls the rotation speed of the electric pump such that the pressure of the lubricating oil detected by the pressure sensor matches 10the target pressure (see [0023-24] wherein feedback pressure signals from the sensors 134, and 136 are also used to control the speed of the pump).



Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaloye (US 2007/0169997) in view of Delaloye739 (US 2007/0234739), as applied to claim 1 above, and further in view of Nayani (US 2019/0249602), and Tomescu (US 2021/0301732).

Regarding Claim 3: Delaloye in view of Delaloye739 teaches all the limitations of Claim 1, as stated above, but is silent regarding after the gas turbine engine is stopped, the control unit performs motoring of the gas turbine engine with electric power from a power source, and also supplies a 15predetermined amount of the lubricating oil from the electric pump in conjunction with the motoring.
However, Nayani teaches a gas turbine engine (10; Fig. 1), a lubrication supply line (99; Fig. 1), a pump provided in the lubrication supply line (140; Fig. 1), a temperature sensor (“temperature of the lubricant within the lubricant circuit” see Abstract and [0056] for temperature sensors) and  a control unit (210; Fig. 1) wherein after the gas turbine engine is stopped, the control unit performs motoring of the gas turbine engine (see [0002-3, 24] wherein dry motoring, i.e. rotating the engine without fuel is performed , and also supplies a 15predetermined amount of the lubricating oil ([0035]) from an electric pump (140; Fig. 1) in conjunction with the motoring ( see [00024] wherein the oil circulation is performed to decrease motoring time and thus is performed during motoring).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the control unit of Delaloye in view of Delaloye739 to have after the gas turbine engine is stopped, the control unit performs motoring of the gas turbine engine, and also supplies a 15predetermined amount of the lubricating oil from the electric pump in conjunction with the motoring, as taught by Nayani. Doing so would permit to expediently alleviating thermal bowing in rotor assembly and decrease motoring time, as recognized by Nayani (see [0024]).

Delaloye in view of Delaloye739 modified by Nayani, as stated above, is silent regarding the motoring performed by electric power from a power source.
However, Tomescu teaches a motoring (see Abstract) of a gas turbine engine (10; Fig. 1A) performed by electric power from a power source ([0019], the electrical motor is necessarily connected to an electrical source).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motoring of Delaloye, Delaloye, and Nayani to have the motoring performed by electric power from a power source, as taught by Tomescu. Doing so would permit to actuate the motoring via easily accessible and common power source.

Regarding Claim 4: Delaloye in view of Delaloye739, Nayani and Tomescu teaches all the limitations of Claim 3, as stated above, and Delaloye in view of Delaloye739 modified by Nayani, as stated for Claim 3 further teaches the control unit 20measures a temperature change of the lubricating oil detected by the temperature detection unit during an operation of the motoring (see [007, 24] wherein the system adjusts and maintains a temperature threshold  of the lubricant, and thus measures a temperature change), and controls the discharge amount of the lubricating oil from the electric pump according to the temperature change ( see [0007] wherein the flow/discharge amount downstream from the pump is adjusted).

Regarding Claim 5: Delaloye in view of Delaloye739 teaches all the limitations of Claim 2, as stated above, but is silent regarding after the gas turbine engine is stopped, the control unit performs motoring of the gas turbine engine with electric power from a power source, and also supplies a 15predetermined amount of the lubricating oil from the electric pump in conjunction with the motoring.

However, Nayani teaches a gas turbine engine (10; Fig. 1), a lubrication supply line (99; Fig. 1), a pump provided in the lubrication supply line (140; Fig. 1), a temperature  sensor (“temperature of the lubricant within the lubricant circuit” see Abstract and [0056] for temperature sensors) and  a control unit (210; Fig. 1) wherein after the gas turbine engine is stopped, the control unit performs motoring of the gas turbine engine (see [0002-3, 24] wherein dry motoring, i.e. rotating the engine without fuel is performed , and also supplies a 15predetermined amount of the lubricating oil ([0035]) from an electric pump (140; Fig. 1) in conjunction with the motoring ( see [00024] wherein the oil circulation is performed to decrease motoring time and thus is performed during motoring).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the control unit of Delaloye in view of Delaloye739 to have after the gas turbine engine is stopped, the control unit performs motoring of the gas turbine engine, and also supplies a 15predetermined amount of the lubricating oil from the electric pump in conjunction with the motoring, as taught by Nayani. Doing so would permit to expediently alleviating thermal bowing in rotor assembly and decrease motoring time, as recognized by Nayani (see [0024]).

Delaloye in view of Delaloye739 modified by Nayani, as stated above, is silent regarding the motoring performed by electric power from a power source.

However, Tomescu teaches a motoring (see Abstract) of a gas turbine engine (10; Fig. 1A) performed by electric power from a power source ([0019], the electrical motor is necessarily connected to an electrical source).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motoring of Delaloye, Delaloye739, and  Nayani to have the motoring performed by electric power from a power source, as taught by Tomescu. Doing so would permit to actuate the motoring via easily accessible and common power source.

Regarding Claim 6: Delaloye in view of Delalye739,  Nayani, and Tomescu teaches all the limitations of Claim 5, as stated above, and Delaloye in view of Delaloye739 modified by Nayani, as stated for Claim 3, further teaches the control unit 20measures a temperature change of the lubricating oil detected by the temperature detection unit during an operation of the motoring (see [007, 24] wherein the system adjusts and maintains a temperature threshold  of the lubricant, and thus measures a temperature change), and controls the discharge amount of the lubricating oil from the electric pump according to the temperature change (see [0007] wherein the flow/discharge amount downstream from the pump is adjusted).



Response to Arguments
Applicant’s arguments filed 09/30/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741